Proceeding under article 78 of the CPLR to prohibit respondents from proceeding with the prosecution of indictment No. 32705 returned by a Special Grand Jury of Nassau County against petitioner, to stay the trial of the indictment and to dismiss the indictment. The petition is in all respects *726denied and the proceeding is dismissed, with $50 costs. In our opinion the Grand Jury had the power to return the indictment and the County Court of Nassau County has jurisdiction to proceed with the trial of the indictment (cf. People v. Stern, 3 N Y 2d 658, 663). Moreover, it appears that this application is barred by CPLR 217. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.